Title: From George Washington to Edmund Randolph, 27 June 1794
From: Washington, George
To: Randolph, Edmund


               
                  Sir,
                  Mount Vernon June 27th 1794
               
               I have duly recd your several Letters of the 20th 21st & 22d instt, with their enclosures. The only matter which seems to require my immediate attention is contained in the last of them.
               I am not disposed under my present view of the case, to inform Mr Hammond that Our Envoy at the Court of London shall be specially instructed on the point of compensation, for British vessels captured by French Priv[atee]rs, contrary to the rules which have been established by this Govt as the general Powers of the sd Envoy extends to, & embrace this object. <But wo>uld it be amiss to let him <know infor>mally & verbally that Mr Jays Powers go to this, as well as to other cases. I well remember the precaution I used to prevent any further commitment of the Executive on this head than a mere expression of his opinion as to the expediency of the measure. This having been complied with in the communication to Congress of the 5th of Decr the matter had better remain, in my opinion, upon the ground it now stands until things are a little more developed. In the mean time, some such written Official answer as you have suggested (softened as it can well bear) might be given to Mr Hammond.
               
                  Go. Washington
               
            